DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 3/2/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al (WO 2016/120255 A1) in view of Kesel et al (EP 1 981 659 B1).
Gautier teaches a multilayer self-adhesive fouling release film with textured surface comprising: an optional removable underlying liner; an adhesive layer, applied over and to the optional underlying liner when present; a synthetic material layer applied over and to the adhesive layer; optionally, an intermediate silicone tie coat which is a one component silicone system, a two components silicone system or a three components silicone system, applied over and to the synthetic material layer; a silicone fouling release top coat comprising a silicone resin and one, two or more fouling release agents, applied over and to the synthetic material layer, or, when present, over and to the intermediate silicone tie coat; and optionally (vi) a removable polymeric film applied over and to the fouling release top coat (page 3, line 34 – page 4, line 9; page 12, line 20-30; page 13, line 23 – page 14, line 10). Gautier further teaches the silicone fouling release surface may be provide with en engineer surface (page 16, lines 5-20)
Gautier fails to specifically teach that a side of the silicone fouling release top coat facing away from the synthetic material layer, or, when present, facing away from the intermediate silicone tie coat, is provided with a surface morphology comprising a regular or randomly distributed pattern of ribs. However, Gautier does suggest the aim of its engineered surface is to improve the drag resistance and the fouling release property (page 16, lines 15-20).
abstract; para 18, fig 1; para 33, 39). Kesel further teaches optimizing surface patterns to reduce drag (para 10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the surface morphology of Kesel with the silicone fouling release top coat for a silicone fouling release top coat with additional antifouling capabilities. Furthermore, it would have been obvious too one of ordinary skill in the art to adjust the surface pattern of the silicone fouling release top coat to optimize both the antifouling capabilities as well as the drag reduction capabilities. 
Regarding the limitations concerning the rib height, width, rill spacing (i.e., distance between adjacent ribs and also therein rib width), distance to height ratio, and height to rib ratio, rib opening angles, and the ribs being discontinuous, Kesel teaches it was known in the art at the time of invention to adjust micro-textured surfaces arranged as longitudinal grooves with different profile depths, widths, roughness, and angles of inclination (and therein the opening angle) to optimize their effects on barnacle fouling, anti-fouling properties, hydrodynamic drag, and self-cleaning properties (para 8-10; 22-25; 61-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the rib height, distance between adjacent ribs, rib width, distance to height ratio, and height to rib ratio, rib opening angles, and the ribs patterns (e.g., being discontinuous) to optimize the barnacle fouling, anti-fouling, hydrodynamic drag, and self-cleaning properties.
para 61) and be spaced at a distance of 40 – 450 μm (para 63); so the ratio of the distance between the riblets to the height of the riblets would be roughly 1:11 to 11:1. This ranges substantially overlaps or encompasses that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kesel, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive.
Applicant contends that Kesel does not teach the ratios and opening angle of the instant claims. This is not persuasive.
Kesel teaches it was known in the art at the time of invention to adjust micro-textured surfaces arranged as longitudinal grooves with different profile depths, widths, roughness, and angles of inclination (and therein the opening angle) to optimize their effects on barnacle fouling, anti-fouling properties, hydrodynamic drag, and self-cleaning properties (para 8-10; 22-25; 61-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the rib height, distance between adjacent ribs, rib width, distance to height ratio, and height to rib ratio, rib 
Furthermore, Kesel teaches the elevation or riblets may have a height of 40 – 450 μm (para 61) and be spaced at a distance of 40 – 450 μm (para 63); so the ratio of the distance between the riblets to the height of the riblets would be roughly 1:11 to 11:1. This ranges substantially overlaps or encompasses that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kesel, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
The Applicant further contends that Kesel teaches a surface that should approximate a shark skin which would have taught one of ordinary skill in the art away from the embodiment of that of the instant claims. This is not persuasive. Kesel teaches the present invention is directed to a non-toxic antifouling coating comprising a surface which is microstructured and elastic, preferably, wherein the microstructure comprises a regular or random pattern of elevations and depressions made of a polymer (para 13) which would have suggested possible embodiments other than shark skin to one of ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783